 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     CURLIN PENNICK III,                               CASE NO. C18-5434 BHS-DWC
 5
                             Plaintiff,                ORDER ADOPTING REPORT
             v.                                        AND RECOMMENDATION
 6
     BARRY DEHAVEN,
 7
                             Defendant.
 8

 9
             This matter comes before the Court on the Report and Recommendation (“R&R”)
10
     of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 32. The Court
11
     having considered the R&R and the remaining record, and no objections having been
12
     filed, does hereby find and order as follows:
13
             (1)   The R&R is ADOPTED;
14
             (2)   Plaintiff’s Motion for Preliminary Injunction, Dkt. 17, is DENIED; and
15
                   Defendant’s Motion for Summary Judgment, Dkt. 12, is DENIED as moot.
16
             (3)   The Clerk is directed to send copies of this Order to Plaintiff, counsel for
17
                   Defendants, and to the Hon. David W. Christel.
18
             Dated this 14th day of November, 2018.
19

20

21

22
                                               ABENJAMIN H. SETTLE
                                                United States District Judge



     ORDER
